Citation Nr: 0523372	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-09 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had recognized guerilla service from November 
1943 to November 1945.  He died in March 1968.  The appellant 
is advancing her claim as the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in January 2004, and a 
substantive appeal was received in March 2004.  


FINDINGS OF FACT

1.  The veteran died in March 1968; his death certificate 
lists the cause of death as respiratory failure due to 
pulmonary tuberculosis.

2.  A respiratory disorder to include pulmonary tuberculosis 
was not manifested during the veteran's period of active duty 
service, nor was pulmonary tuberculosis otherwise related to 
such service.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to  
VA benefits.  Specifically, the discussions in the April 2003 
and September 2003 RO letters, the July 2003 rating decision, 
the January 2004 statement of the case and the May 2004 
supplemental statement of the case have collectively informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
September 2003 letter, the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App.  
183 (2002).

The Board also notes that the April 2003 and September 2003 
RO letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
September 2003 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in her possession 
that pertains to the claim.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available pertinent records, in service and 
private have been obtained.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue being adjudicated by this appeal.  The 
Board finds that no further action is required by VA to 
assist the appellant with her claim. 

Criteria and analysis

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  If the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to DIC benefits under 
38 U.S.C.A. § 1318(a) which provides that DIC benefits are 
payable to the surviving spouse if the veteran was either in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  

The Board first notes that the record in this case shows that 
service connection had not been established for any 
disability at the time of the veteran's death 

With regard to entitlement to DIC based on entitlement to 
service connection for the cause of the veteran's death, 
applicable law provides that the cause of a veteran's death 
will be considered to be due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, after 
a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran,  
including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must  
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. §  
3.312(c)(1).

A death certificate indicates that the veteran died in March 
1968.  The cause of death was respiratory failure due to 
pulmonary tuberculosis.  An autopsy was not performed.  

The Board finds that service connection for the cause of the 
veteran's death must be denied as there is no competent 
evidence of record of respiratory problems or pulmonary 
tuberculosis during the veteran's active duty service nor is 
there evidence of a competent link between the cause of the 
veteran's death and his active duty service.  

The service medical records are silent as to complaints of, 
diagnosis of or treatment for respiratory problems including 
pulmonary tuberculosis.  .  Physical examination of the lungs 
conducted in October 1945 was determined to be normal.  This 
suggests that in the opinion of trained medical personnel, 
there were no disorders of the lungs present at the time of 
the veteran's discharge from active duty.  The Board believes 
that this is significant competent evidence which argues 
against the appellant's appeal.  

Moreover, the veteran completed an affidavit for Philippine 
Army Personnel in October 1945.  At that time, he denied 
incurring any wounds or illnesses during active duty.  
Further, in an affidavit dated in May 1947, the veteran 
indicated that he had not incurred any wounds or illnesses 
from December 8, 1941 to the date of his return to military 
control.  These documents signed by the veteran demonstrate 
that he himself did not believe that he had any respiratory 
problems during service.  These items of evidence also argue 
against the appellant's appeal. 

The first competent evidence of record of the presence of 
pulmonary tuberculosis was dated many years after the 
veteran's discharge.  Private medical records indicate that 
the veteran was hospitalized in March 1968 for far advanced 
bilateral pulmonary tuberculosis.  He died at the end of the 
hospitalization.  

There is no competent evidence of record which links the 
cause of the veteran's death to his active duty service.  

An October 2003 Affidavit reveals that the author reported he 
knew that the veteran sought treatment for pulmonary 
tuberculosis between the latter part of the 1940's and the 
early part of the 1950's.  The author also reported that he 
knew the veteran experienced a series of relapses of 
pulmonary tuberculosis due to financial constraints.  The 
Board finds this evidence is not probative of the presence of 
pulmonary tuberculosis nor does it provide a competent link 
between the cause of veteran's death and his active duty 
service.  The author is a layperson and is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

An April 2003 statement from a private hospital includes the 
notation that the veteran's pulmonary tuberculosis infection 
"probably became fatal due to economic difficulties and lack 
of medication during the war."  It is not apparent upon what 
basis this statement was made as the records of the veteran's 
treatment had been destroyed.  In a statement dated in May 
2003, the appellant reported that she was unable to obtain 
medical records for the veteran.  The alleged history of the 
presence of pulmonary tuberculosis during active duty is not 
supported by the objective evidence in the service medical 
records.  Presumably, the history of pulmonary tuberculosis 
infection was provided by the appellant and recorded by the 
physician.  The Board is not bound to accept medical opinions 
that are based on a history supplied by the appellant, where 
that history is unsupported by the medical evidence or based 
upon an inaccurate factual background.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  

The only other evidence of record which links the cause of 
death to active duty is the appellant's own allegations.  
These opinions, however, have no probative value as they were 
promulgated by a layperson.  A layperson is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494  (1992).  In May 2003, the appellant reported that the 
veteran's doctor informed her that the veteran contracted 
tuberculosis during active duty due to severe exhaustion, 
fatigue, lack of food and nutrients.  The Board notes the 
Court has held that a lay person's statement about what a 
physician told him or her, i.e., "hearsay medical evidence," 
cannot constitute the medical evidence, as "the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

To the extent that the appellant and other affiants indicated 
that the veteran had symptoms consistent with pulmonary 
tuberculosis while on active duty, the Board finds these 
statements are not supported by the service medical records 
and have no probative value.  

The Board notes that, while tuberculosis is a presumptive 
disease under 38 C.F.R. § 3.309, the disability must become 
manifest to a compensable degree within three years of 
discharge.  There is no competent evidence of record 
demonstrating that the veteran had pulmonary tuberculosis to 
a compensable degree within three years of discharge.  There 
are no concurrent medical records evidencing the presence of 
pulmonary tuberculosis within three years of discharge and 
the Board has found that the private physician's statement 
dated in April 2003 was based on a medical history which is 
not supported by the service medical records and is therefore 
not probative.  

In sum, there is no basis for finding that the veteran's 
death was in any manner related to a disease or injury 
incurred in his active duty service.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


